Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by The Pokémon Storage System (herein referred to as PSS) (as evidenced by Bulbapedia: Pokémon Storage System, herein referred to as PS, and Bulbapedia: Pokémon Bank, herein referred to as PB).
Regarding claims 1, 9 and 17:  PSS discloses:
at least one server (PB, pg. 2, Pokemon bank allows players to store their Pokemon in the cloud); and
at least one information-processing device capable of communicating with the server (PB, pg. 2, Accessible via Nintendo DS systems), 
wherein the server comprises:
a content storage medium configured to store content data of content usable in different types of games up to a first upper number (PS, pg. 1,  pg. 3, Pokemon Storage System allows players to store and transfer their Pokemon, Pokemon Storage System is compatible with the core Pokemon games and players are able to store up to 1000 Pokemon);
a management information storage medium configured to store valid period information of a right to use an extended function concerning the content data (PB, pg. 1 - pg. 2, Pokemon bank is a paid service with an annual subscription which is a compliment application to Pokemon Storage System); and 
a processor configured to run a management program of the content data (PB, pg. 2, players are able to manage their Pokemon by moving them between a game and the Pokemon Bank or by arranging their Pokemon),
the information-processing device is configured to: 
store the content data (PB, pg. 2, Pokemon bank allows players to store their Pokemon in the cloud); and
perform at least one of transmission of the content data to the server and reception of the content data from the server (PB, pg. 2, players are able to manage their Pokemon by moving them between a game and the Pokemon Bank),
the management program causes the processor to execute: 
determining whether the right is valid based on the valid period information (PB, pg. 2, Pokemon bank is a paid service with an annual subscription, i.e., determining whether a player’s subscription is current or valid); 
in case that the right is valid, sending the content data to the information processing device or receiving the content data from the information-processing players are able to manage their Pokemon by moving them between a game and the Pokemon Bank), and 
storing the content data in the content storage medium up to a second upper number larger than the first upper number (PB, pg. 1, similar to Pokemon Storage System players are able to store Pokemon, however with Pokemon Bank players can store up to 3000 Pokemon); and
in case that the right is invalid, performing at least one of transmission of the content data to the information-processing device and reception of the content data from the information-processing device in a restricted manner as compared with a case where the right is valid (PB, pg. 3, players can only withdraw their Pokemon if their Pokemon Bank subscription has lapsed and may lose their Pokemon if not renewed).
Regarding claims 2, 10, 18 and 21: PSS disclose that which is discussed above. PSS further discloses that:
the information-processing device is a first information-processing device (PB, pg. 2, for example a first Nintendo DS system); and 
the management program further causes the processor to execute sending of items of the content data to the first information-processing device at once or receiving items of the content data from the first information-processing device at once in case the right is valid (PB, pg. 2, players are able to manage their Pokemon by moving them between a game and the Pokemon Bank).



the management program further causes the processor to execute prohibiting sending of items of the content data to the first information-processing device or receiving items of the content data from the first information-processing device in case the right is invalid (PB, pg. 3, players can only withdraw their Pokemon if their Pokemon Bank subscription has lapsed and may lose their Pokemon if not renewed).
Regarding claims 4 and 12: PSS disclose that which is discussed above. PSS further discloses that:
the management program further causes the processor to execute prohibiting sending of the content data to the first information-processing device one by one or receiving the content data from the first information-processing device one by one in case the right is invalid (PB, pg. 3, players can only withdraw their Pokemon if their Pokemon Bank subscription has lapsed and may lose their Pokemon if not renewed).
Regarding claims 5 and 13: PSS disclose that which is discussed above. PSS further discloses that:
the management program further causes the processor to execute sending of items of the content data exceeding the first upper number to the first information-processing device at once or receiving items of the content data exceeding the first upper number from the first information-processing device at once in case the right is invalid (PB, pg. 3, players can only withdraw their Pokemon if their Pokemon Bank subscription has lapsed and may lose their Pokemon if not renewed).


the information-processing device is a second information-processing device that performs display based on the content data received from the server (PB, pg. 2, for example a second Nintendo DS system); and
the management program further causes the processor to execute excluding at least some of items of the content data exceeding the first upper number stored in the content storage medium, and sending other items of the content data to the second information-processing device in case the right is invalid (PB, pg. 3, players can only withdraw their Pokemon if their Pokemon Bank subscription has lapsed and may lose their Pokemon if not renewed).
Regarding claims 7 and 15: PSS disclose that which is discussed above. PSS further discloses that:
the management program further causes the processor to execute excluding some of items of the content data exceeding the first upper number stored in the content storage medium, the items of the content data not including content data stored most recently, and sending other items of the content data to the second information-processing device in case the right is invalid (PB, pg. 3, players can only withdraw their Pokemon if their Pokemon Bank subscription has lapsed and may lose their Pokemon if not renewed).
Regarding claims 8 and 16: PSS disclose that which is discussed above. PSS further discloses that:
the information-processing device is further configured to perform use right purchase instruction processing purchasing the right (PB, pg. 1 - pg. 2, Pokemon bank is a paid service with an annual subscription which is a compliment application to Pokemon Storage System); and
players can purchase a subscription for a term of 365 days allowing access to the Pokemon Bank storage features).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PINHEIRO whose telephone number is (571)270-1350.  The examiner can normally be reached on M-F 8:00A-4:30P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 


/MILAP SHAH/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        



/Jason Pinheiro/Examiner, Art Unit 3715